Citation Nr: 0021846	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from September 1987 to April 
1993.  He was stationed in Saudi Arabia for seven months 
between September 1990 and April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Nashville VARO 
denying service connection for PTSD.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records are without reference to 
complaints or abnormal findings indicative of the presence of 
a psychiatric disorder.  Examination conducted during 
November 1992 for purposes of a medical evaluation board 
reflected the veteran's mental status was normal.

The post service medical records include a VA progress note 
dated in March 1999 at which time it was indicated the 
veteran had been referred for "problems" which included PTSD.  
The assessment included PTSD.

Additional evidence includes the report of an anxiety status 
inventory interview conducted in July 1999.  The veteran 
reported that he had never been treated in a hospital setting 
for psychological or emotional problems and had never 
received outpatient or private patient care at any time for 
psychiatric purposes.  He did not endorse significant 
psychiatric symptoms.  He said he was prescribed medication 
for psychological or emotional problems during the past 
month, but not before that time.  He reported being bothered 
slightly by psychological or emotional problems in the one 
month prior to the interview.

VA outpatient records include the report of a visit in August 
1999.  His presenting symptoms included nightmares, startle 
reaction, and poor concentration.  He gave a long history of 
alcohol abuse from age 15 and cocaine abuse from 1992.  He 
had not received any treatment until participation in the 
treatment program in July 1999.  As for military experiences, 
he reported having been in the field artillery in Desert 
Storm/Desert Shield in 1991 and he recalled having been 
"attacked by scud missles (sic) and gas."  He was given an 
Axis I diagnosis of a mood disorder due to substance abuse 
versus major depression.

The veteran was accorded a PTSD examination by VA in November 
1999.  The medical record was reviewed, psychological testing 
was conducted, and an in depth clinical interview took place.  
The veteran stated that while participating in Operation 
Desert Storm, he was in a forward position.  He stated the 
anticipation of being hurt or killed, of waiting for 
something to happen, and the frequent gas warnings to which 
he was exposed were hard to handle.  He complained that the 
Army did not inform him what was happening and this made the 
"not knowing" more difficult.  He reported being involved in 
some minor firing of illumination rounds and he stated that 
he observed some incoming mortar fire, and also observed the 
interception of scud missiles overhead.  He claimed these 
events did not bother him as much as just the anticipation of 
danger.  He acknowledged he did not see anyone killed or 
wounded.  It was noted that a review of the records indicated 
that he began using alcohol and street drugs at age 15, well 
before entering service, although he reported the beginning 
of regular bouts of alcohol intoxication at age 28 when he 
joined the service.  The veteran related that after returning 
from Desert Storm, his girl friend told him that he had 
significantly changed.  He stated that he had become 
irritable and that he had not been able to get along with 
other people.  He also reported difficulty sleeping, 
nightmares, painful memories of the war, being anxious and 
nervous, and being uncomfortable.  He described having 
diminished memory capacity and poor concentration.  He also 
reported that he avoided war movies because he was afraid 
they would bother him.

With regard to the psychological testing, the examiner did 
not interpret the elevation on the traumatic stress subscale, 
as indicative of PTSD since the elevation was less so than 
numerous other clinical scales accorded the veteran.  It was 
stated the veteran's experiences during the Gulf war did not 
appear to meet criterion A for the diagnosis of PTSD.  By 
this, it was indicated the veteran was never in direct combat 
or under direct artillery or rocket bombardment.  During the 
interview he designated long periods of anxious and 
uninformed waiting, which the examiner stated almost all of 
those who served in the Gulf war were subject to, as his 
primary stressor, and this, in the examiner's judgment, was 
not sufficient to meet the criterion.  Additionally, his 
symptom pattern appeared to be more one of generalized 
anxiety and depression than one which was trauma-focused.  
The examiner noted that because of the veteran's long history 
of drug and alcohol abuse, and particularly his continuing 
crack cocaine use, it was difficult to disentangle any 
symptoms which might be secondary to his substance abuse 
problem and its long-term effect on his life from symptoms 
which might be due to another primary Axis I disorder.  It 
was the examiner's judgment the veteran did not have PTSD 
related to his military experiences.  The Axis I diagnoses 
were cocaine dependence and alcohol dependence.




Analysis

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, that is, one which is meritorious on its own 
or capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
If a claim is not well grounded there is no duty to assist 
the veteran with the development of that claim, and it must 
therefore be denied.  Morton v. West, 12 Vet. App. 477 
(1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
veteran's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Where 
there is a diagnosis of PTSD, an appellant's assertions of 
participation in combat are generally accepted as true for 
purposes of determining whether the claim is well grounded.  
Falk v. West, 12 Vet. App. 402, 404 (1999); but see Samuels 
v. West, 11 Vet. App. 443 (1998) (VA is not required to 
accept the truthfulness of inherently incredible assertions).

The Board finds that the claim of entitlement to service 
connection for PTSD is not well grounded.  There were no 
complaints of, diagnosis of, or treatment for any mental 
disorder during the veteran's period of active duty.  The 
November 1999 VA PTSD examination, that was conducted 
specifically to determine whether the veteran had PTSD, did 
not result in a diagnosis of the disorder.  The examiner 
expressed the opinion that the veteran did not have PTSD 
related to his military experiences.  The only competent 
medical evidence of record indicating that the veteran has 
PTSD is a March 1999 VA treatment record.  While this record 
reflects an assessment that includes PTSD, it does not 
provide a nexus between the PTSD and the veteran's service.

The veteran himself alleges that he has PTSD as a result of 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD that is related to service.  In order to well 
ground a claim for service connection for PTSD, there must be 
medical evidence of a nexus between currently manifested PTSD 
and the veteran's service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997).

Accordingly, since the veteran has failed to submit medical 
evidence of a nexus between any currently manifested PTSD and 
service, he has not submitted a well-grounded claim for 
service connection for PTSD.  Therefore, the duty to assist 
is not triggered and VA has no obligation to further develop 
the claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 
486.

If the veteran wishes to complete his application for service 
connection for PTSD, he should produce medical evidence that 
establishes the presence of the disorder and a link between 
that disorder and his period of active service.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 75 
(1995).


ORDER

Evidence of a well grounded claim for service connection for 
PTSD not having been submitted, the appeal is denied.


		
MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals

 

